TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 20, 2013



                                     NO. 03-12-00064-CV


                          Avery Setzer and Sanda Setzer, Appellants

                                               v.

                       Branch Banking and Trust Company, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
            DISMISSED AS MOOT-- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on December 13, 2011. Having

reviewed the record, it appears that the appeal should be dismissed as moot. Therefore, the

Court dismisses the appeal.      Because appellants are indigent and unable to pay costs, no

adjudication of costs is made.